—Motion for change of venue denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Chautauqua County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in this application is premature (see, People v Scott, 197 AD2d 936; see also, People v DiPiazza, 24 NY2d 342; People v Jacobsen, 170 AD2d 1043). Present— Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.